NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0481n.06

                                        Case No. 16-2535                               FILED
                                                                                 Aug 17, 2017
                                                                             DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


AMERICAN    BIOCARE   INC.;   JIRA                  )
HOLDINGS LLC; KJJ HOLDINGS, LLC;                    )
HEALTH    CARE   PARTNERS, INC.;                    )
SOUTHWEST HOME HEALTH CARE                          )
HOLDINGS,       LLC;        SWHHC                   )
MANAGEMENT-CENTRAL TEXAS, LLC;                      )
SOUTHWEST HOME HEALTH CARE                          )
CENTRAL TEXAS LP; SOUTHWEST                         )
HOME HEALTH CARE OF HARRIS, LLC;                    )
SOUTHWEST HOME HEALTH CARE OF                       )       ON APPEAL FROM THE UNITED
EAST TEXAS; SOUTHWEST HOME                          )       STATES DISTRICT COURT FOR
HEALTH CARE OF DALLAS, LLC,                         )       THE EASTERN DISTRICT OF
                                                    )       MICHIGAN
       Plaintiffs-Appellants,                       )
                                                    )
v.                                                  )
                                                    )
HOWARD & HOWARD ATTORNEYS                           )
PLLC; JIRA LLC; JIRA III, LLC;                      )
REDEMPTION HEALTH CARE LLC;                         )
SHHC SERVICES TX, LLC,                              )
                                                    )
       Defendants-Appellees.                        )

       BEFORE: MOORE, GILMAN, and COOK, Circuit Judges.

       COOK, Circuit Judge. The plaintiff companies allege that the defendants and other non-

parties to the suit engaged in a Racketeer Influenced and Corrupt Organizations (“RICO”) Act

enterprise that “looted” the plaintiffs’ assets and value. The district court disagreed, dismissing
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


several plaintiffs under Federal Rule of Civil Procedure 12(b)(1) and then dismissing the

complaint in its entirety under Federal Rule of Civil Procedure 12(b)(6). Plaintiffs appeal both

decisions. We AFFIRM.

                                       I. Background Facts

    A. The Original Acquisition

          American BioCare, Inc. (“ABI”), is a holding company that specializes in purchasing and

managing home healthcare companies (“HHCs”).              In December 2011, three of ABI’s

subsidiaries—JIRA Holdings, LLC; KJJ Holdings, LLC; and Healthcare Partners, Inc.—

acquired a set of HHCs from businessman Kevin Ruark, his son Jamin Ruark, and their business

partner Jason Laing (collectively, the “Ruark Individuals”). The subsidiaries partially financed

the acquisition with a $3.9 million loan from FirstMerit Bank (“FirstMerit”).1 Although not a

named borrower, ABI pledged as collateral its ownership stakes in its subsidiaries and the

acquired HHCs (collectively, “ABI Entities” or “Entities”), along with the assets of those

Entities, to guarantee the loan.

          As part of the deal, the Ruark Individuals agreed not to work for or own any competing

HHCs. But ABI alleges that the Ruark Individuals immediately violated the non-compete

agreement by forming companies to acquire or partner with other HHCs. In April 2013, ABI

sued the Ruark Individuals in Oakland County Circuit Court, which issued a stipulated status quo

order requiring the Ruark Individuals to abstain from purchasing or managing HHCs in certain

states.




          1
        The bank was originally Citizens Bank until FirstMerit acquired it in 2013. We use
“FirstMerit” to refer to both Citizens Bank and FirstMerit.
                                               -2-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


   B. Loan Default and Foreclosure Sale

       In October 2013, the ABI subsidiaries defaulted on their FirstMerit loan. ABI blames the

default on the machinations of Vicki Welty and Tina Griffith (collectively, the “Back Office

Managers”), alleging that the pair caused the default by “delaying and/or failing to produce

timely and accurate financial reporting that was required by Plaintiffs’ investors and lenders.”

       As a result of the default, FirstMerit initiated foreclosure proceedings to sell off the

collateral (i.e., the ABI Entities’ assets and ABI’s ownership interest in the Entities). Two

bidders stepped forward: Peachtree Equity Partners and the Ruark Individuals.            FirstMerit

accepted the latter’s bid and then conducted a private foreclosure sale that transferred the

collateral to three companies (JIRA LLC; JIRA III, LLC; and SHHC Services TX, LLC) owned

by the Ruark Individuals. Shortly after the sale, all three entities assigned the assets and

membership interests to Redemption Health Care, LLC (“Redemption”), a company owned by

Jason Laing.

       ABI alleges that during the collateral-sale negotiations, the Ruark Individuals’ lawyer,

Brandon Booth of the firm Howard & Howard Attorneys PLLC (“H&H”), misrepresented to

FirstMerit that selling to the Ruark Individuals would not violate any existing court order.

According to ABI, the foreclosure sale directly contravened the status quo order requiring the

Ruark Individuals to refrain from owning or operating HHCs. The Oakland County Circuit

Court agreed, holding the Ruark Individuals in contempt for disobeying the order.

   C. The Alleged CHC Fraud

       Knowing that it would have to prove a second predicate act (as required under RICO, see

infra Section III, A), ABI alleges that the Ruark Individuals and H&H also perpetrated a second

fraud, this one against Contemporary Health Care Fund I, L.P. (“CHC”). Specifically, ABI


                                               -3-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


claims that the Ruark Individuals misrepresented their ownership of certain assets in order to

forestall foreclosure of a $4 million loan they received from CHC. ABI concedes that the

alleged CHC fraud did not directly affect or otherwise injure ABI.

    D. Procedural History

        ABI sued JIRA LLC; JIRA III, LLC; SHHC Services TX, LLC; Redemption

(collectively, the “JIRA Defendants”); and H&H in federal district court, arguing that the

defendants violated and conspired to violate RICO (specifically, 18 U.S.C. §§ 1962(c), 1962(d),

and 1964(c)), as well as other state laws. In an amended complaint, it later added the ABI

Entities as plaintiffs.

        The JIRA Defendants moved to dismiss the ABI Entities under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), alleging that ABI lacked standing to sue on behalf of the

Entities and had not alleged sufficient facts to state a RICO claim. H&H also moved for

dismissal under Rule 12(b)(6).

        The district court dismissed the ABI Entities from the suit, determining that because ABI

no longer owned an interest in the Entities after the FirstMerit foreclosure, ABI lacked standing

to sue on the Entities’ behalf. The court also dismissed the suit against the JIRA Defendants

because ABI failed to allege facts with particularity—as required under Federal Rule of Civil

Procedure 9(b)—to demonstrate that the JIRA Defendants were involved in any act of fraud

underlying the RICO claim. As for H&H’s motion to dismiss, the court found that ABI failed to

show (i) any harm from the alleged CHC fraud or (ii) that the misrepresentations to FirstMerit

proximately caused ABI to lose its assets. It therefore dismissed the RICO, RICO-conspiracy,

and state-law claims against H&H. ABI timely appeals only the dismissal of its RICO and

RICO-conspiracy claims.


                                              -4-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


                    II. ABI’s Standing to Sue on the ABI Entities’ Behalf

       “We normally review de novo the district court’s decision to dismiss for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Howard v. Whitbeck, 382
F.3d 633, 636 (6th Cir. 2004) (citing Cob Clearinghouse Corp. v. Aetna U.S. Healthcare, Inc.,

362 F.3d 877, 880 (6th Cir. 2004)). But when a defendant challenges subject matter jurisdiction

by attacking the underlying jurisdictional facts, this court reviews the district court’s factual

findings for clear error and its application of the law to the facts de novo. Lovely v. United

States, 570 F.3d 778, 781–82 (6th Cir. 2009) (citations omitted).          “Under the clear-error

standard, we abide by the court’s findings of fact unless the record leaves us with the definite and

firm conviction that a mistake has been committed.” United States v. Yancy, 725 F.3d 596, 598

(6th Cir. 2013) (quoting United States v. Gardner, 649 F.3d 437, 442 (6th Cir. 2011)) (internal

quotation marks and alterations omitted).

       Although the ABI Entities’ current owners—the JIRA Defendants—did not authorize the

ABI Entities to sue (and in fact sought to dismiss the Entities from the suit), ABI listed the

Entities as plaintiffs in its amended complaint. ABI makes two arguments to justify its ability to

sue on behalf of the ABI Entities. First, it asserts that the district court should have decided the

standing issue under Rule 12(b)(6)—a more favorable standard to ABI—rather than under Rule

12(b)(1). Second, ABI contends that even under Rule 12(b)(1), it retained a possessory interest

in the ABI Entities—and accordingly, its standing to sue on their behalf—because JIRA, JIRA

III, and SHHC Services-Texas purchased the ABI Entities in bad faith.

   A. Whether the district court properly decided the issue of standing under Rule 12(b)(1)
      rather than Rule 12(b)(6)

       Article III standing is a question of subject matter jurisdiction properly decided under

12(b)(1). See Allstate Ins. Co. v. Glob. Med. Billing, Inc., 520 F. App’x 409, 410–11 (6th Cir.

                                               -5-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


2013) (citations omitted). Because the JIRA Defendants challenge subject matter jurisdiction,

ABI has the burden of proof to show that subject matter jurisdiction exists. Giesse v. Sec’y of

Dep’t of Health & Human Servs., 522 F.3d 697, 702 (6th Cir. 2008).

        ABI rests its entire argument for Rule 12(b)(6) review on one unpublished district court

opinion: Block v. BAC Home Loans Servicing LP, No. 11-11181, 2012 WL 2031640 (E.D. Mich.

June 6, 2012). In Block, the plaintiffs sued to regain possession of their foreclosed home. Id. at

*1–2.   The defendants moved to dismiss under Rule 12(b)(1) for lack of subject matter

jurisdiction, arguing that the plaintiffs did not have standing to sue because they failed to

repurchase the house during the statutory redemption period. Id. at *2. The district court held

that the term “standing” was “a misnomer” because the “plaintiff[s’] failure to assert a claim

during the redemption period is an issue that goes to the claim’s merits.” Id. The court therefore

rejected addressing the “standing” issue under Rule 12(b)(1) in favor of addressing it under Rule

12(b)(6). Id. at *2–3.

        ABI analogizes this case to Block, arguing that “whether . . . ABI had standing to pursue

claims on behalf of the [ABI Entities] is a legal issue that went directly to the merits of Plaintiffs’

claim for declaratory judgment regarding the ownership interests in the [ABI Entities].”

        ABI misreads Block. The Block court’s statement that “standing” was “a misnomer”

refers to a conflation of two different usages of the term “standing”: standing under Article III of

the U.S. Constitution and statutory “standing” under Michigan’s mortgage-foreclosure laws. See

El-Seblani v. IndyMac Mortg. Servs., 510 F. App’x 425, 427–30 (6th Cir. 2013); Block, 2012
WL 2031640, at *2. The former, of course, involves whether a plaintiff has satisfied the

requirements of “concrete, particularized, and actual injury that is fairly traceable to the

challenged action of the defendant[] and capable of being redressed by a favorable decision,” as


                                                 -6-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


well as any applicable principles of prudential standing. El-Seblani, 510 F. App’x at 427–30

(quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81

(2000)). The latter deals with whether a plaintiff who fails to repurchase her home during the

redemption period set out in Michigan Comp. Laws § 600.3240(8) can bring suit—a merits issue

governed by Michigan’s foreclosure laws. Id. at 428–29; see Carmack v. Bank of N.Y. Mellon,

534 F. App’x 508, 510 & n.2 (6th Cir. 2013) (citing Conlin v. Mortg. Elec. Registration Sys.,

Inc., 714 F.3d 355, 359 (6th Cir. 2013)). The “standing” discussed in Block is the Michigan-

foreclosure-law variety, see 2012 WL 2031640, at *2–3, which is not germane to whether ABI

has Article III standing to sue on the ABI Entities’ behalf.

    B. Whether the district court properly dismissed the ABI Entities under Rule 12(b)(1)

        ABI argues that even under Rule 12(b)(1), it has standing to sue in the name of the ABI

Entities. Its argument relies on two assertions: it retains ownership rights over the ABI Entities

and those rights suffice to confer standing to sue on the Entities’ behalf.

        To start, the district court made multiple findings of fact about ABI’s ownership rights.

First, it found that ABI no longer holds a possessory interest in the ABI Entities because

FirstMerit foreclosed on ABI’s ownership stake.          Second, the court found that the JIRA

Defendants who participated in the sale did not act in bad faith—i.e., the JIRA Defendants did

not collude with FirstMerit or have knowledge of defects in the foreclosure sale when obtaining

the ABI Entities and assets. Third, the court credited Jason Laing’s affidavit, which stated that

the JIRA Defendants not only refused to authorize the suit but also sought dismissal of the

Entities.

        ABI acknowledges that a foreclosure sale occurred, but replies that it nevertheless retains

a possessory interest in the Entities because the Ruark Individuals violated the good-faith


                                                -7-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


requirement when they lied to FirstMerit about the existence of a court order barring the

Individuals from owning any HHCs. See Mich. Comp. Laws § 440.9617(2)–(3). Michigan law

holds that where a party to a foreclosure sale acts in bad faith, the purchaser (i.e., the JIRA

Defendants) takes the “collateral subject to . . . [t]he debtor’s [(i.e., ABI’s)] rights in the

collateral.” Id. § 440.9617(3).

       The commentary to § 440.9617 explains that collusion and notice of defects are two

nonexclusive examples of acting in bad faith. See id. § 440.9617 n.3 (noting knowledge of

defects or buying in collusion “as specific examples of the absence of good faith”). Arguably

then, lying about the court order could constitute an act of bad faith—especially given

FirstMerit’s alleged statement that it would not have sold the ownership interests and the ABI

Entities’ assets to the JIRA Defendants had it known that the sale would violate such an order.

        But we need not address the issue because, even assuming that ABI retains ownership in

the ABI Entities, it still lacked standing to sue in their names. “As a general rule, two separate

corporations are regarded as distinct legal entities even if the stock of one is owned wholly or

partly by the other.” 1 William Meade Fletcher et al., Fletcher Cyclopedia of the Law of

Corporations § 43 (perm. ed., rev. vol. 2016); see also Dole Food Co. v. Patrickson, 538 U.S.
468, 475 (2003) (“The properties of two corporations are distinct, though the same shareholders

own or control both. A holding corporation does not own the subsidiary’s property.”) (quoting 1

Fletcher § 31). As a company distinct from the Entities, ABI “generally must assert [its] own

legal rights and interests, and cannot rest [its] claim to relief on the legal rights or interests of

third parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975); see also Sec. Indus. & Fin. Mkts.

Ass’n v. U.S. Commodity Futures Trading Comm’n, 67 F. Supp. 3d 373, 406 (D.D.C. 2014)

(“[T]he shareholder standing rule generally precludes a parent corporation—indeed, any sole


                                                -8-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


shareholder—from having standing to bring an action on behalf of its subsidiary.”) (citations

omitted). ABI therefore cannot enforce the rights of the ABI Entities merely by owning the ABI

Entities. Nor does ABI present any legal theory in its complaint suggesting that it has a

particular relationship with the ABI Entities allowing it to act on the Entities’ behalf. Finally,

dismissing the ABI Entities does not preclude ABI from pursuing claims based on harms—

including loss of its ownership interests—that it might have suffered from the alleged RICO

enterprise. We therefore affirm the district court on this issue.

                            III. RICO and RICO-conspiracy claims

       “We review de novo a district court’s dismissal of a plaintiff’s complaint for failure to

state a claim under Rule 12(b)(6).” Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006) (citing

Marks v. Newcourt Credit Grp., Inc., 342 F.3d 444, 451 (6th Cir. 2003)).

   A. RICO: The Predicate Offenses

       ABI brings a civil RICO claim for a violation of 18 U.S.C. § 1962(c) and seeks recovery

for injury to its business under 18 U.S.C. § 1964(c). A plaintiff seeking to recover under

§ 1964(c) must meet two requirements. First, he must prove the elements of an underlying RICO

violation: “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” In

re ClassicStar Mare Lease Litig., 727 F.3d 473, 483 (6th Cir. 2013) (quoting Moon v. Harrison

Piping Supply, 465 F.3d 719, 723 (6th Cir. 2006)); see 18 U.S.C. § 1962(c). Second, the

“plaintiff[] must show that the RICO violation was the proximate cause of the injury to [his]

business or property.” In re ClassicStar, 727 F.3d at 484. (citing Holmes v. Sec. Investor Prot.

Corp., 503 U.S. 258, 268 (1992)).

       To establish a “pattern of racketeering activity,” ABI must show that the defendants

committed at least two predicate offenses. 18 U.S.C. § 1961(5); Sedima, S.P.R.L. v. Imrex Co.,


                                                -9-
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


473 U.S. 479, 496 n.14 (1985). Because ABI claims that the two racketeering activities alleged

here—the CHC loan fraud and the FirstMerit foreclosure-sale fraud—both resulted from wire,

mail, or bank fraud (18 U.S.C. §§ 1343, 1341, and 1344, respectively), ABI “must state with

particularity the circumstances constituting [such] fraud.” See Fed. R. Civ. P. 9(b). At a

minimum, ABI must “allege the time, place, and content of the alleged misrepresentation on

which [it] relied; the fraudulent scheme; the fraudulent intent of the defendants; and the injury

resulting from the fraud.” Heinrich v. Waiting Angels Adoption Servs. Inc., 668 F.3d 393, 403

(6th Cir. 2012) (quoting United States ex rel. Bledsoe v. Cmty. Healthy Sys., Inc., 342 F.3d 634,

643 (6th Cir. 2003)) (internal quotation marks omitted); see also Vicom, Inc. v. Harbridge

Merch. Servs., Inc., 20 F.3d 771, 777 (7th Cir. 1994) (“[T]he plaintiff [must] state the identity of

the person who made the misrepresentation, the time, place and content of the misrepresentation,

and the method by which the misrepresentation was communicated to the plaintiff.” (internal

quotation marks and citation omitted)).

       Despite its 76 pages, ABI’s complaint lacks sufficient facts to meet this standard. We

focus first on the alleged FirstMerit foreclosure-sale fraud. The only paragraphs describing the

alleged misrepresentations to FirstMerit state that:

       144. Prior to November 7, 2013, to induce First Merit [sic] to enter into the sale,
       the Ruark Individuals (most specifically, Jason Laing) and Howard & Howard (by
       its partner, attorney Brandon Booth) expressly represented to First Merit [sic] that
       the transaction would not violate any agreements or court orders bound or applied
       to the purchasers.

       145. On Thursday, September 4, 2014 via telephone, counsel for First Merit [sic]
       Bank, Donald F. Baty (“Baty”) told ABI’s counsel that Howard & Howard
       attorney Brandon Booth expressly represented to him that the asset foreclosure
       sale would not violate any court orders. Baty further stated that Booth’s
       representation to Baty was the reason that a warranty and representation to that
       effect was expressly included in the sale agreements. Howard & Howard
       communicated its representations via telephone calls and emails.


                                               - 10 -
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


          Although the two paragraphs cobble together a few details, they fail to give even one date

on which an alleged misrepresentation occurred. That alone dooms ABI’s ability to allege fraud

with particularity. See Heinrich, 668 F.3d at 393 (finding that a plaintiff failed to allege fraud

with sufficient particularity because she “d[id] not include [in her affidavit] the date she received

the allegedly fraudulent email from the defendants.”); see also United States ex rel. Bledsoe v.

Cmty. Health Sys., Inc., 501 F.3d 493, 504–05 (6th Cir. 2007) (holding that pleading was

insufficient where the plaintiff failed to, among other things, set forth the dates of any fraudulent

statements); United States ex rel. Hirt v. Walgreen Co., 846 F.3d 879, 881 (6th Cir. 2017)

(same).

          The two dates provided in paragraphs 144 and 145 simply highlight the lack of

specificity. The first—“[p]rior to November 7, 2013”—implies a general time frame, but does

not pinpoint a particular day or time when a misrepresentation occurred.                The second—

September 4, 2014—is the date that FirstMerit’s counsel spoke to ABI about the

misrepresentations, not the date of the misrepresentations themselves; those allegedly happened

at least ten months earlier, i.e., sometime before November 7, 2013.

          Moreover, even when examining the jumble of details that ABI actually sets forth, we

cannot discern a single, discrete instance of fraud related to the FirstMerit foreclosure. For

example,      despite   claiming   that   emails    and     the   sales   agreement   documented   the

misrepresentations, ABI fails to identify misleading language from or ascribe a date to either

source. Additionally, ABI notes that H&H “expressly represented” to FirstMerit that “the asset

foreclosure sale would not violate any court orders.” Similarly, the complaint names Laing as

one of the defrauders. But those two allegations bring us no closer to the particularity required

under Rule 9(b), as neither ties an alleged misrepresentation, a medium of communication, a


                                                   - 11 -
Case No. 16-2535, American BioCare, et al. v. Howard & Howard, et al.


time, and a perpetrator (whether that be the JIRA Defendants, Laing, or H&H) to a single

occurrence of fraud.2

       The complaint alleges only one other RICO predicate: the CHC fraud. Even assuming

that ABI sufficiently pled this fraud, ABI’s RICO claim fails for want of a second predicate act.

See § 1961(5); Sedima, 473 U.S. at 496 n.14. We thus need not address ABI’s remaining

arguments regarding the RICO elements of proximate cause, conduct or participation, pattern of

racketeering, and injury.

   B. RICO Conspiracy

       To prove a conspiracy to violate RICO, a plaintiff must allege all the elements of a RICO

action plus one additional element: “an illicit agreement to violate the substantive RICO

provision.” Grubbs v. Sheakley Grp., Inc., 807 F.3d 785, 806 (6th Cir. 2015) (quoting Heinrich,
668 F.3d at 411) (internal quotation mark omitted). Given that ABI cannot prove the underlying

RICO violation, it follows that ABI cannot prove a RICO conspiracy.

                                         IV. Conclusion

       For all of the above reasons, we AFFIRM.




       2
          The district court dismissed the RICO claim against the JIRA Defendants under Rule
9(b), but dismissed the claim against H&H based on lack of proximate cause. Because we find
the lack of particularity in alleging fraud applicable to H&H as well, we dismiss the RICO claim
against H&H under Rule 9(b) rather than for lack of proximate cause. Harris v. Nationwide Mut.
Fire Ins. Co, 832 F.3d 593, 596 (6th Cir. 2016) (“We may affirm dismissal ‘on any supportable
ground, even if the district court invoked other grounds for its ruling.’”) (quoting Ind. State Dist.
Council of Laborers v. Omnicare, Inc., 583 F.3d 935, 942 (6th Cir. 2009)).
                                               - 12 -